Order unanimously modified to the extent of directing that the adjudication that defendant be punished for contempt be held in abeyance pending a reference to the same Official Referee to whom has been referred the application by defendant for reduction of the amount of alimony, and pending the report of the Official Referee, on condition that in the meantime defendant pay $125 per week as current alimony, without prejudice to such amount as may be determined on the coming in of the Official Referee’s report, and with the further direction that both references be completed expeditiously. As so modified the order is affirmed. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Van Voorhis and Bergan, JJ.